Citation Nr: 1452014	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from November 1967 to November 1969.

This case came to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2012, the Veteran testified during a personal hearing at the RO and, in April 2013, he testified during a hearing at the RO before the Board.  Transcripts of the hearings are of record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss and tinnitus were incurred during active military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.







REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claims of entitlement to service connection for bilateral hearing loss and tinnitus on the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

Similarly, the Board observes that, in June 2013, the Veteran submitted an April 2013 private medical statement in support of his claims with a waiver of initial RO review.  Thus, the Board has jurisdiction to consider this evidence.  See e.g., 38 C.F.R. § 20.1304(c) (2014).

II. Factual Background and Legal Analysis 

Contentions

The Veteran asserts that he was exposed to acoustic trauma from artillery and weapons firing and other noise during basic training and live fire exercises in Germany during military service.  See May 2012 substantive appeal.  He believes that this exposure caused him to develop bilateral hearing loss and tinnitus that he had since service.  See Veteran's September 2011 statement.

During his April 2013 Board hearing, and September 2012 personal hearing, the Veteran stated that he did not recall having hearing tests on entrance or separation from active service.  See Board hearing transcript at page 3 and September 2012 hearing transcript at page 5.  He also did not recall being issued hearing protection during basis training or war games, while stationed in Germany.  See September 2012 hearing transcript at page 3.  The Veteran was exposed to noise from tanks, mortars, and howitzers.  Id.

The Veteran testified that the ringing in his ears started after he was on the rifle range, or any small arms fire after qualifying, and continued after service.  See Board hearing transcript at page 4.  He had constant tinnitus and hearing loss since service.  Id. at 3-4.  Post service, he worked as a service technician for a major home appliance company.  Id.  

Upon review of the record, the Board finds that the evidence is in relative equipoise as to whether a current hearing loss disability is due to service.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Laws and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of hearing pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id.at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Facts and Analysis

The Veteran's service records show that his military occupation in service was as an armored intelligence specialist and his decorations and awards include an Expert M-14 medal.  The RO conceded that the Veteran was likely exposed to acoustic trauma in service.  See March 6, 2012 supplemental statement of the case at page 21.  The Board has no reason to dispute this finding.

Service treatment records reflect that, on audiological evaluation at induction, in November 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-5
0
LEFT
0
0
0
-5
10

The Veteran was found qualified for induction, 

On audiological evaluation in August 1969, prior to the Veteran's separation from active service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
-
0
LEFT
0
-5
10
-
15

The post-service evidence includes a November 2011 VA audiology examination report showing that the Veteran had bilateral hearing loss consistent with VA regulations.  The Veteran gave a history of spending 18 months in Germany with regular noise exposure from artillery and big guns.  Prior to, and after discharge, he worked as a home appliance technician and denied occupational or recreational noise exposure.  He first noticed tinnitus in both ears, intermittently, in service in 1968.  His unit used hand grenades and small arms and there was a lot of tank gunfire during maneuvers.

The audiologist opined that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by active service.  The examiner's rationale was that the Veteran had normal hearing, bilaterally, at separation and there was not a significant threshold shift in either ear over the course of military service.  It was noted that medical literature indicated a significant threshold shift must be more than 10 decibels.  

The examiner further stated that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift that disappeared within two days after loud noise.  Impulse sounds may also damage the structure of the inner ear, resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage cells resulting in hearing loss.  If hearing does not completely recover from a temporary threshold shift, a permanent hearing lost existed.  Since the damage was done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that there was not a permanent hearing loss or significant threshold shift.  The examiner noted a high correlation between tinnitus, hearing loss, and noise exposure.

In a September 2012 statement, M.R.S., M.D., the Veteran's treating physician, noted his review of the Veteran's medical history and records.  Dr. M.S. observed that the Veteran was exposed to artillery and loud noises during active service and developed tinnitus at that that time.  The Veteran experienced significant hearing loss as time passed.  Dr. M.S. opined that, with a reasonable degree of medical certainty, it was as likely as not that the Veteran's hearing loss was related to his service-related noise exposure.  The physician based his opinion on his knowledge of the Veteran and his explanation of his history.

In an April 2013 statement, Dr. M.S. observed that VA conceded the Veteran's exposure acoustic trauma in service.  The physician noted that it was "generally accepted" that medical care in the military and separation exams was not as complete long ago as it was in the present day.  Dr. M.S. commented that the Veteran did not recall having a hearing test at separation, or one that resembled currently acceptable audiological standards.  

The physician reiterated his opinion that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were connected to military service.  Dr. M.S. explained that such acoustic trauma would have been more than sufficient to cause the Veteran's current conditions.  The doctor based his assessment on the Veteran's physical examinations well as his training and experience as a physician.  He noted that his assessment was in keeping with the findings of the American Tinnitus Association and the National Institutes of Health, both of which concurred that no definitive treatment was available for tinnitus, that explained any lack of treatment on the Veteran's part and that tinnitus was a separate and distinct condition, not necessarily associated with his hearing loss.

The Board observes that, based on the evidence of record including the credible testimony given by the Veteran, that he was exposed to artillery and other weapons noise in Germany, a setting in which he was apparently exposed to considerable acoustic trauma, without ear protection, his exposure to acoustic trauma in service is conceded.

Here, the available medical evidence is in equipoise.  When examined for discharge, a hearing abnormality was not noted but the Veteran reported the onset of tinnitus in service.  The Board observes that Dr. M.S. found that the Veteran's bilateral hearing loss and tinnitus were due to exposure to acoustic trauma in service, although the November 2011 VA examiner found otherwise.  

In view of the totality of the evidence, including the Veteran's documented military occupational specialty and likely associated in-service noise exposure, and his credible testimony during his Board hearing, and the September 2012 and April 2013 statements from Dr. M.S., Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that the Veteran's bilateral hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


